DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-18 were previously pending and subject to a non-final office action mailed 09/30/2020. Claims 1, 4-6 and 10-14 were amended; claims 2 and 18 were cancelled, and no claim was added in a reply filed 12/24/2020. Therefore claims 1 and 3-17 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 10, filed 12/24/2020, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 4-6 and 11-14 has been withdrawn. 
Applicant's arguments filed 12/24/2020 in regards to the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims recite specific modules that lay out the functions of a specific system structure which integrate the abstract idea into a practical application (remarks p. 11). Examiner respectfully disagrees. 
As stated in the office action dated 09/30/2020, the claims recite limitations that are directed towards certain methods of organizing human activity. That is the limitations allow for commercial and legal interactions including agreements in the form of contracts, legal 
The various modules recited within the claims do not integrate these abstract concepts into a practical application because they are recited at a high level of generality which amounts to simple instructions to apply the abstract concepts into a computer environment and nothing more. As such, the claims are directed towards an abstract idea without being integrated into a practical application. 
Applicant argues that the claims are patent eligible because they are analogous to example 40 (remarks p. 11-12). Examiner respectfully disagrees. 
In example 40, the claims were found to be patent eligible because the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. Here, on the other hand, the claims do not improve on how the data is collected. The forms are filled with the same data that they would have been filled with if the method is done manually. The claims do not limit the collection of the data required for the forms, they merely automate the filling of forms which is an “apply it” limitation meant to automate the abstract concept. In other words, the claims merely claims the inherent efficiency (i.e. data entry accuracy and effectiveness) that comes with applying an abstract concept into a computer environment (please see MPEP 2106.05(f)” claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”) Therefore the claims are distinguishable from example 40 and not patent eligible. 
Applicant’s arguments, see remarks p. 12, filed 12/24/2020, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1 and 10 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving user-supplied information from a user pertaining to an importer and goods to be imported; ILT-00802 -22- 12/28/2017 accessing parameters from a ledger, for importer data and product library data stored thereof, for the importer and the goods to be imported; identifying a plurality of empty fields for a customs entry form; populating said empty fields with corresponding data from the user-supplied information and the accessed parameters; computing the required tariffs and fees associated with the goods to be imported; transmitting information to a remote customs, including said customs entry form; receiving information from the remote customs, including cargo release approval status and flagged exceptions; accessing parameters, from the ledger, for flagged exceptions data, for identifying mitigations measures for the received flagged exceptions; executing a) one or more 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional limitations: a database management system (DBMS); an entry populating module, in digital communications with the DBMS; a digital network; a customs interface module in digital communication with a remote customs server via the digital network; an exceptions mitigation module in digital communication with the DBMS; and a remote customs server and a system notification, an audit module, in communication with the DBMS. Each of the additional limitations is recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving user-supplied information from a user pertaining to an importer and goods to be imported; ILT-00802 -22- 12/28/2017 accessing parameters from a ledger, for importer data and product library data stored thereof, for the importer and the goods to be imported; identifying a plurality of empty fields for a customs entry form; populating said empty fields with corresponding data from the user-supplied information and the accessed parameters; computing the required tariffs and fees associated with the goods to be imported; transmitting information to a remote customs, including said customs entry form; receiving information from the remote customs, including cargo release approval status and flagged exceptions; accessing parameters, from the ledger, for flagged exceptions data, for identifying mitigations measures for the received flagged exceptions; executing a) one or more mitigation measures for the flagged exception and/or b) a notification to a customs-broker resource to provide one or more mitigating measures for the flagged exception; and transmitting the one or more mitigation measures to the remote customs; receiving a customs agency shipment release form; creating an entry summary packet comprising of the customs 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional limitations: digital network, DBMS, entry populating module, remote customs server, customs interface module that is in digital communication with the remote customs server via the digital network, exceptions module, system notification and summary packet module. Each of the additional limitations is recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. (Please see MPEP 2106.05(f)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
 Dependent claim 11 is directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 10 without successfully integrating the exception into a practical application (an audit module in communication with the DBMS and customs-broker resource are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 3/12 is directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/10 without successfully integrating the exception into a practical application (an tariff module in communication with the DBMS is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment. “receives an image from the user, wherein the image pertains to the goods; generates a description of the goods using an image recognition software contained within the system, for identifying the goods based on the image” is merely extra solution activity for gathering data) or providing significantly more limitations (the specification of the application as published 2019/0332660, paragraph 29-33, 55-58, does not provide any indication that the additional elements described above are anything other than generic, of the shelf computer components, and MPEP 2106.05(d)(II) indicates that optical character recognition is well-understood routine and conventional). 
Dependent claim 4/13 is directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/10 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 5/14 is directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/10 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 6/15 is directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/10 without successfully integrating the exception into a practical application (the tariff module, partner government agency module, a plurality of PGA-Type modules are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 7/16 is directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/10 without successfully integrating the exception into a practical application (tariff module, anti-dumping and countervailing duties module in communication with the DBMS are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 8/17 is directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/10 without successfully integrating the exception into a practical application (the AD/CBD module and AD/CVD rate 
Dependent claim 9 is directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (summary packet module in communication with the DBMS is recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628